SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K T ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [FEE REQUIRED] For the fiscal year ended December 31, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] For the transition period from to Commission file number: 3-37791 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: CAMBREX CORPORATION SAVINGS PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: CAMBREX CORPORATION ONE MEADOWLANDS PLAZA EAST RUTHERFORD, NEW JERSEY 07073 Cambrex Corporation Savings Plan Index to Financial Statements, Supplemental Schedule and Exhibit December 31, 2008 Page Report of Independent Registered Public Accounting Firm 2 Financial Statements: Statements of Net Assets Available for Benefits as of December 31, 2008 and 2007 3 Statement of Changes in Net Assets Available for Benefits for the year ended December 31, 2008 4 Notes to Financial Statements 5-12 Supplemental Schedule*: Schedule H, line 4i – Schedule of Assets (Held at End of Year) December 31, 2008 13 Signature 14 Exhibit (23.1) Consent of Independent Registered Public Accounting Firm * Other schedules required by Section 2520.103-10 of the Department of Labor Rules and Regulations for Reporting and Disclosure under ERISA have been omitted because they are not applicable. Index Report of Independent Registered Public Accounting Firm The Plan Administrator and Participants Cambrex Corporation Savings Plan We have audited the accompanying statements of net assets available for benefits of Cambrex Corporation Savings Plan as of December 31, 2008 and 2007, and the related statement of changes in net assets available for benefits for the year ended December 31, 2008. These financial statements are the responsibility of the Plan's management.
